 1   Brette L. Evans, sbn: 177042
 2
     Kelly L. Klokow, sbn: 280316
     EVANS LAW OFFICES
 3   1150 N. First St., Ste 110
     San Jose, CA 95112
 4
     Ph: (408) 298-8910
 5   Attorneys for Defendant

 6

 7
                               UNITED STATES BANKRUPTCY COURT
 8

 9                NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

10
     In Re:                                )               Case No. 18-51668 MEH
11                                         )               Chapter 7
                                           )               Adv. No. 18-05046 MEH
12   David K. Small and Trudy V. Small,    )
13                                         )               DECLARATION OF ATTORNEY IN
                             Debtor(s).    )               SUPPORT MOTION TO WITHDRAW AS
     _____________________________________ )               ATTORNEY OF RECORD
14
                                           )
15
     Grant Sedgwick,                       )               Date: 4/9/19
16                                         )               Time: 11:00 a.m.
                             Plaintiff,                    Place: U.S. Bankruptcy Court, 280 S. First
17                                         )               Street, San Jose, California,
                                           )               Crtrm: 3020
18
                     vs.                   )               HON. JUDGE HAMMOND
                                           )
19
     David K Small,                        )
20                                         )
                             Defendant.
                                           )
21

22   I, Brette L. Evans, Do Hereby Declare:

23   1.       I am an Attorney at Law, duly licensed to practice law in the courts of the State of

24
     California and in the Federal Bankruptcy Court herein, and I am attorney of record for the
     Debtor, herein.
25
     2.       A breakdown has occurred in the attorney-client relationship between myself and
26
     my client, David K. Small.
27
     3.       Based upon this breakdown, I can no longer represent his in a manner required of
28
     me through the State Bar of California.


                                                       1

     Case: 18-05046        Doc# 17     Filed: 03/11/19      Entered: 03/11/19 16:34:40       Page 1 of 2
 1

 2   4.     David K. Small has breached our attorney client relationship. Our communications have
 3   broken down. At this point, I cannot represent the debtor in the manner required by the State
 4   Bar of California and this Honorable Court.

 5   5.     I did inform Mr. Small through email correspondence that I would be filing the Request
     to Withdraw and I asked that he communicate with me. Our normal mode of communication is
 6
     email correspondence. To date I have not heard back from him.
 7
     5.     I request to be relieved as attorney of record.
 8

 9
     Dated: 3/11/19                                           /s/ Brette L. Evans
10
                                                              Brette L. Evans
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                      2

     Case: 18-05046      Doc# 17      Filed: 03/11/19     Entered: 03/11/19 16:34:40     Page 2 of 2
